Citation Nr: 0907521	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1969, and from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and January 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
Veteran's March 2004 claim for service connection for PTSD.

In April 2005, the Veteran requested a video conference 
hearing before the Board.  However, in October 2006, the 
Veteran's representative informed VA that the Veteran was 
rescinding his request for a hearing before the Board.  See 
38 C.F.R. § 20.702(e) (2008).

In September 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

Additional evidence was received in January 2009, and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304 (2008).  The Board will consider that 
evidence accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim.  VA's duty to assist 
includes obtaining service personnel records when necessary 
for making an adequate determination on the claim.  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  If the Veteran's presence in areas of documented combat 
can be verified, this would be sufficient to find that he was 
exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

Under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In May 2004, VA requested that, regarding the Veteran's 
claimed PTSD, the service branch "furnish pages form the 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the [United States]."  The Veteran's personnel records were 
sent to VA in response to the request, and no mention of 
combat operations, wounds in action, or combat citations are 
included in those records.

Subsequently, in July 2004, the Veteran sent VA a statement 
entitled Information in Support of Claim for Service 
Connection for PTSD, in which he cited three combat stressors 
which he encountered during his service in Vietnam (as well 
as a fourth claimed stressor, his reaction upon seeing the 
Vietnam War Memorial in Washington, DC).  The Veteran stated 
that he served in Vietnam from September 1967 to May 1968, 
and his DD Form 214 confirms that he served in Vietnam for 7 
months and 2 days.  The Veteran's three stressors are all 
alleged with specificity, and all include date ranges of 
three months or less, as well as names and descriptions of 
the claimed stressors.  Moreover, the Veteran again cited 
these stressors in letters dated January 2005, March 2005, 
May 2005, and October 2008.  The Veteran alleged six 
stressors in his May 2005 letter; however, the first three 
are not sufficient to support a claim for PTSD, and the final 
three are the same incidents listed in the Veteran's July 
2004 letter.  Following receipt of the Veteran's statements 
regarding his stressors, no attempt was made to obtain 
verification thereof.

On remand, the RO should contact the U.S. Army Joint Services 
and Research Center (JSRRC) (formerly known as USASCURR) and 
provide descriptions of the three alleged in-service 
stressors noted in the Veteran's July 2004 statement, in 
order to attempt to verify them.  One remaining question is 
whether there is credible supporting evidence that the 
Veteran's alleged in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Because 
the current evidence of record does not establish that the 
Veteran served in combat, a finding must be made regarding 
combat service.  Gaines v. West, 11 Vet. App. 353 (1998).

If the evidence obtained from JSRRC establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence provided by JSRRC verifies one or more of the 
Veteran's alleged stressors during his service in Vietnam, 
then the Veteran should be provided with a new VA examination 
to determine whether the Veteran has PTSD, and, if so, 
whether it is etiologically related to his in-service 
stressor(s).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
or a disability rating, if service connection is granted on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  In 
particular, the AOJ should send the 
appellant a corrective notice that 
explains the information and evidence not 
of record needed to establish an initial 
disability rating and an effective date, 
if service connection is granted, as 
outlined by the Court in Dingess, supra.  
The Veteran should be provided sufficient 
time to reply.

2.  Contact JSRRC with a request for any 
information, to include unit records, 
morning reports, or military police 
reports, which would assist in verifying 
the alleged in-service stressor.  
Specifically, information regarding the 
three stressor incidents in Vietnam cited 
by the Veteran in his July 2004 statement 
entitled Information in Support of Claim 
for Service Connection for PTSD, and cited 
in his letters dated January 2005, March 
2005, May 2005, and October 2008, should 
be requested.  If no records of those 
three incidents are available, a negative 
reply to that effect is required.

3.  If the evidence provided by JSRRC 
verifies one or more of the Veteran's 
alleged stressors during his service in 
Vietnam, then, after completion of the 
above, schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
etiology of the Veteran's claimed PTSD.  
The claims folder must be made available 
to the examiner for review for the 
examination, and the examination report 
must indicate whether such review was 
accomplished.  All indicated tests and 
studies should be undertaken.  The 
psychiatrist is requested to determine 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran has PTSD attributable to an 
in-service stressor.   If, and only if, 
PTSD is found, the psychiatrist is asked 
to set forth the stressor or stressors 
upon which the diagnosis is based.  The 
psychiatrist should offer a rationale for 
any conclusion.

If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested 
that the examiner also render an opinion 
as to whether it is at least as likely as 
not that the disorder(s) was incurred in 
service.  If the examiner finds that the 
psychiatric disorder(s) existed prior to 
the Veteran entering service, then the 
examiner should provide his opinion as to 
whether it was aggravated in service 
beyond the natural progress of the 
disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion, such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner is asked to discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss the reason.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

